Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 3/18/2022, Applicant, on 6/20/2022, amended claims 1-14. Claims 15-20 are new. Claims 1-20 remain pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
Applicant’s arguments have been considered. However, the 103 rejection remains and is updated below.

Response to Argument
With respect to the 101 arguments, Applicant argues that the claims are not directed to an abstract idea, such that they relate to modeling operations of a physical plant, and specifically, simulations of machine components of an industrial machine of the physical plant (See Remarks at pgs. 9-10). However, Examiner respectfully disagrees. Examiner notes that the simulations of business operation of a physical plant is a method of analyzing business relations and therefore an abstract idea. 

With respect to the 101 arguments, Applicant argues that the claims integrate the alleged judicial exception into a practical application of the alleged judicial exception (See Remarks at pgs. 10). Specifically, Applicant argues that the amendment to the independent claims, “provide as output a simulation of behavior of the first and/or second machine components using the first and/or second models,” recites a practical application that clearly results in improvements in the operation and engineering design of the physical plant. However, Examiner respectfully disagrees. Examiner notes that the evaluative machine component behavior resulting from a simulation of machine components is an analysis of machine components to improve business relations (e.g. training, engineering design, maintenance, etc.). The recited additional elements, including the “system comprising a controller;” “a first computer system;” “a second computer system” and a “training user interface” merely implement the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to implement steps of the invention.

With respect to the 101 arguments, Applicant argues that the claims are eligible under the step 2B analysis, such that the claims provide an inventive concept (See Remarks at pg. 11). Specifically, Applicant asserts that the independent claims recitation of updates to first and second models based on different values of operational parameters generated by the other ones of the first and second models amounts to significantly more than the exception and provide an inventive concept (See Remarks at pg. 11). However, Examiner respectfully disagrees. Examiner notes that the updates to first and second models based on different values of operational parameters merely provide an analysis of the business relation of the physical connections between improving the quality and cycle time. Accordingly, the claims directed to updates to first and second models based on different values of operational parameters generated by the other ones of the first and second models are not additional elements eligible under step 2B. Instead, these claimed limitations recite certain methods of organizing human activity.   

With respect to the 102 arguments, Applicant argues that Cheng fails to teach or suggest the amended independent claim 1 (See Remarks at pg. 13). Specifically, Applicant asserts that Cheng “merely discloses “simulation modules 42 communicate directly with one another” without any teaching or suggestion of communicating different values of the same operational parameters of a physical connection” (See Remarks at pg. 13). However, Examiner respectfully disagrees. Examiner first notes that Applicant’s Specification recites “when different models are operating independently, the different models may predict differing values of pressure, temperature, material composition, and the like, at the shared boundaries” (See Applicant’s Specification at pg. 9). In the same fashion, Cheng’s disclosure discloses that each simulation model can be computed individually, such that the simulation models may compute differing values for the same operational parameter (See Cheng, ¶0054-0055). Therefore, Examiner has reasonably interpreted that Cheng’s disclosure recites the amended limitations of the independent claims. See the updated 102 rejection below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefore, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-
patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural
phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed systems in claims 1-7 and 15-20 and the claimed method in claims 8-14 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-20.

In accordance with Step 2A, Prong One, claims 1-20, the claimed invention recites an abstract idea.
Specifically, the independent claim(s) recite(s):

receive first model values for operational parameters of the physical connection generated from a first model of the first machine component and receive second model values for operational parameters of the physical connection generated from a second model of the second machine component, wherein the first and second model values are difference for the same operational parameters of the physical connection; 
update the first model with the second model values for the operational parameters and update the second model with the first model values for the operational parameters; 
receive real-time operational data from the first machine component and the second machine component; 
update the first model with the real-time operational data received from the second machine component and update the second model with the real-time operational data received from the first machine component; and
provide as output a simulation of behavior of the first and/or second machine components using the first and/or second models.

	a first machine component of an industrial machine, wherein the first machine component comprises… having a first model configured to model the first machine component; and 
a second machine component of the industrial machine, wherein the second machine component comprise… having a second model configured to model the second machine component; 
wherein the first model is configured to generate first model values for operational parameters of a physical connection between the first and second machine components, and the second model is configured to generate second model values for the operational parameters of the physical connection between the first and second machine components, wherein the first and second model values are different for the same operational parameters of the physical connection; 
…update the first model with the second model values for the operational parameters, and … update the second model with the first model values for the operational parameters; 
… output a simulation of behavior of the first and/or second machine components using the first and/or second models.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity
(i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk);
commercial or legal interactions (including agreements in the form of contracts; legal obligations;
advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and
following rules or instructions)). Specifically, the claimed invention recites steps for modeling operations or business relations of a physical plant, such as for an oil and gas industry. Therefore, the claims recite certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical
application because the use of “system comprising a controller;” “a first computer system;” “a second computer system;” “training user interface; “first controller;” and “second controller” for receiving/transmitting data (e.g. “receive first model operational parameters;” “receive real-time operational data;” “update the first model with the real-time operational data;” etc.); processing data; storing data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to practically apply the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process and store data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite the additional elements – “system comprising a controller;” “a first computer system;” “a second computer system;” “training user interface; “first controller;” and “second controller.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of modeling physical plant data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification at page 18, that “aspects of the present invention are described herein with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer… such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks” As additional evidence of conventional computer implementation, it is noted in the MPEP, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106(d)). From the interpretation of the MPEP and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims 2-7; 9-17 and 19-20 recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US Patent Application Publication, 2011/0131017, hereinafter referred to as Cheng).

As per Claim 1, Cheng discloses a system for modeling operations of a physical plant, the physical plant comprising at least a first machine component and a second machine component of an industrial machine, the at least first and second machine components having at least one physical connection (Cheng: ¶0030: The distributed simulation system includes various distributed simulation modules that store an individual model that is implemented to simulate the operation of an individual plant component or group of components, and the simulation modules communicate directly with one another to implement a simulation of a larger portion of the plant. See Fig. 4 for example of physical connections between models (i.e. a pipe to connect superheater models).), and the system comprising a controller configured to: 

a)	receive first model values for operational parameters of the physical connection generated from a first model of the first machine component and receive second model values for operational parameters of the physical connection generated from a second model of the second machine component, wherein the first and second model values are different for the same operational parameters of the physical connection (Cheng: ¶0035, 0044-0047 and 0054-0055: Simulation modules include plant element models, which model the operation of these elements to produce simulated outputs for the corresponding plant equipment based on the inputs provided thereto. While a separate simulation module for each of the major plant components (See FIG. 2 for components), simulation modules could be made for sub-components of these the components. See Fig. 4 for example of physical connections between models (i.e. a pipe to connect superheater models) [first and second models]. Each model can be computed individually. Therefore, each simulation module may compute an operation parameter of a physical connection, such as pressure in a pipe, that may differ or not equal (See ¶0054-0055). Examiner notes that Applicant’s Specification, on pg. 9, recites “when different models are operating independently, the different models may predict differing values of pressure, temperature, material composition, and the like, at the shared boundaries.”).

b)	update the first model with the second model values for the operational parameters and update the second model with the first model values for the operational parameters; receive real-time operational data from the first machine component and the second machine component (Cheng: ¶0030, 0085-0086 and 0094: A simulation module inputs and outputs various internal parameters (i.e. pressure, flow rate, temperature, etc.). See ¶0086 where the simulation module is updated with a real-time value of the internal parameter (in this example, the internal parameter is pressure). See ¶0030 where each simulation module stores an individual model that is implemented to simulate the operation of an individual plant component or group of components, and the simulation modules [first and second models] communicate directly with one another to implement a simulation of a larger portion of the plant.); and 

c)	update the first model with the real-time operational data received from the second machine component and update the second model with the real-time operational data received from the first machine component; and provide as output a simulation of behavior of the first and/or second machine components using the first and/or second models (Cheng: ¶0030, 0085-0086 and 0094: A simulation module inputs and outputs various internal parameters (i.e. pressure, flow rate, temperature, etc.). Direct communication occurs between modules. Each simulation module stores an individual model that is implemented to simulate the operation of an individual plant component or group of components, and the simulation modules communicate directly with one another to implement a simulation of a larger portion of the plant. See ¶0086 where the simulation module containing a modeled component is updated with a real-time value of the internal parameter (in this example, the internal parameter is pressure). Examiner notes that each model is updated with real-time values and each model simulated by a simulation module directly communicates with other connected modules.)

Claim 8 recites limitations already rejected by Claim 1; therefore, the same rejection applies.

As per Claim 3, Cheng discloses the system of claim 1, wherein the system is further configured to: receive simulation input from a training user interface, the simulation input comprising first input parameters of the first machine component and second input parameters of the second machine component; update the first model with the first input parameters and the second model with the second input parameters, wherein the first and second input parameters effect the first and second model values for the operational parameters; and output the first and second model values for the operational parameters to the training user interface (Cheng: ¶0029-0030, 0032, 0044-0047, 0063 and 0086-0087: A user interface application of a simulation system enables a user to create, implement and view a simulation of the process plant. Simulation modules of the simulation system include plant element models, which model the operation of these elements to produce simulated outputs for the corresponding plant equipment based on the inputs provided thereto. While a separate simulation module for each of the major plant components (See FIG. 2 for components), simulation modules could be made for sub-components of these the components. Each module has an executable model for modeling an operation of an associated plant element based on inputs delivered to the plant element. The output simulation components are computed according to the flow between the models of the components. See ¶0086 where the simulation module containing a modeled component is updated with a real-time value of the internal parameter (in this example, the internal parameter is pressure). Examiner notes that the output simulation calculations for each model (i.e. pressure for each element) is calculated according to the flow between the models. Therefore, the first model has precedence and affects the second model. See example calculations in ¶0087.).

Claim 10 recites limitations already rejected by Claim 3; therefore, the same rejection applies.

As per Claim 4, Cheng discloses the system of claim 1, wherein the system is further configured to simulate operations of a physical plant comprising the first and second machine components based on the updated first and second models (Cheng: ¶0044-0047: Simulation modules include plant element models, which model the operation of these elements to produce simulated outputs for the corresponding plant equipment based on the inputs provided thereto. While a separate simulation module for each of the major plant components (See FIG. 2 for components), simulation modules could be made for sub-components of these the components.).

Claim 11 recites limitations already rejected by Claim 4; therefore, the same rejection applies.

As per Claim 5, Cheng discloses the system of claim 1, wherein the at least one physical connection comprises a material stream flowing between the first and second machine components, and the first and second model values for operational parameters each comprise one or more of a mass flow, a material composition, a pressure or a temperature (Cheng: ¶0033-0035: A first and second component (i.e. a first and second heat exchanger) may have a physical connection, such as a connection through a pipe that allows for steam flow. A coordination between components can be simulated according to calculations of operational parameters, such as mass flow, pressures, temperature, etc.).

Claim 12 recites limitations already rejected by Claim 5; therefore, the same rejection applies.

As per Claim 6, Cheng discloses the system of claim 1, wherein the at least one physical connection comprises a rotating shaft connecting the first and second machine components, and the first and second model values for the operational parameters comprise one or more of a shaft speed or a shaft torque (Cheng: ¶0033-0035: A first and second component may have a physical connection. A coordination between components can be simulated according to calculations of operational parameters, such as mass flow rate, pressures, temperature, etc. See ¶0083 where a plant element is a mechanical shaft. Examiner notes that one of ordinary skill in the art would recognize that a flow rate of a mechanical shaft would indicate shaft speed (i.e. both would measure m/s or m3/s).)

Claim 13 recites limitations already rejected by Claim 6; therefore, the same rejection applies.

As per Claim 7, Cheng discloses the system of claim 1, wherein the at least one physical connection comprises a control signal between the first and second machine components, and the first and second model values for the  operational parameters comprise control signal parameters (Cheng: ¶0044-0047: Simulation modules include plant element models, which model the operation of these elements to produce simulated outputs for the corresponding plant equipment based on the inputs provided thereto. While a separate simulation module for each of the major plant components (See FIG. 2 for components), simulation modules could be made for sub-components of these the components. Each module has an executable model for modeling an operation of an associated plant element based on inputs delivered to the plant element, such as control signal parameters.).

Claim 14 recites limitations already rejected by Claim 7; therefore, the same rejection applies.

As per Claim 15, Cheng discloses the system of claim 1, comprising changing one or more design aspects of the first and/or second machine components based on the simulation (Cheng: ¶0047 and 0061-0062: One or more of the models is designed and configured to model operation of a plant element using one or more process variables (e.g., pressure, temperature, flow rate, etc.) associated with an upstream and/ or a downstream simulation module and operate to balance pressures, flow rates, temperatures, etc. between the simulation modules so as to assure conservation of mass, etc. across the multiple simulation modules. Different dynamics can be modeled in the simulation to adjust or change the flow from the upstream module to the output of the downstream module).

As per Claim 16, Cheng discloses the system of claim 1, comprising improving performance and/or efficiency of the physical plant based on the simulation (Cheng: ¶0001: The present invention relates generally to simulating the operation of power generation plants, industrial manufacturing plants, processing plants and other types of plants and, more particularly, to a distributed simulation system that performs improved simulation of plant operation involving material flow.).

As per Claim 17, Cheng discloses the system of claim 1, wherein the first and/or second components comprise at least one of rotating equipment, a compressor, a pump, a turbine, an engine, an electric motor, or a heat exchanger (Cheng: ¶0048: Element simulation modules simulate plant elements that perform mass flow addition or reduction or that perform mechanical energy addition or reduction other than at the inlet and the outlet thereof, although other plant elements may be modeled by process element simulation modules. Examples of process simulation elements include heat exchangers, boilers, superheaters, tanks, etc.).

As per Claim 18, Cheng discloses a system comprising: 

a)	a first machine component of an industrial machine, wherein the first machine component comprises a first controller having a first model configured to model the first machine component; and a second machine component of the industrial machine, wherein the second machine component comprises a second controller having a second model configured to model the second machine component (Cheng: ¶0030: The distributed simulation system includes various distributed simulation modules that store an individual model that is implemented to simulate the operation of an individual plant component or group of components, and the simulation modules communicate directly with one another to implement a simulation of a larger portion of the plant. See Fig. 4 for example of physical connections between models (i.e. a pipe to connect superheater models).); 

b)	wherein the first model is configured to generate first model values for operational parameters of a physical connection between the first and second machine components, and the second model is configured to generate second model values for the operational parameters of the physical connection between the first and second machine components, wherein the first and second model values are different for the same operational parameters of the physical connection (Cheng: ¶0035, 0044-0047 and 0054-0055: Simulation modules include plant element models, which model the operation of these elements to produce simulated outputs for the corresponding plant equipment based on the inputs provided thereto. While a separate simulation module for each of the major plant components (See FIG. 2 for components), simulation modules could be made for sub-components of these the components. See Fig. 4 for example of physical connections between models (i.e. a pipe to connect superheater models) [first and second models]. Each model can be computed individually. Therefore, each simulation module may compute an operation parameter of a physical connection, such as pressure in a pipe, that may differ or not equal (See ¶0054-0055). Examiner notes that Applicant’s Specification, on pg. 9, recites “when different models are operating independently, the different models may predict differing values of pressure, temperature, material composition, and the like, at the shared boundaries.”); 

d)	wherein the first controller is configured to update the first model with the second model values for the operational parameters, and the second controller is configured to update the second model with the first model values for the operational parameters; wherein the system is configured to provide as output a simulation of behavior of the first and/or second machine components using the first and/or second models (Cheng: ¶0030, 0085-0086 and 0094: A simulation module inputs and outputs various internal parameters (i.e. pressure, flow rate, temperature, etc.). See ¶0086 where the simulation module is updated with a real-time value of the internal parameter (in this example, the internal parameter is pressure). See ¶0030 where each simulation module stores an individual model that is implemented to simulate the operation of an individual plant component or group of components, and the simulation modules [first and second models] communicate directly with one another to implement a simulation of a larger portion of the plant.). 

As per Claim 19, Cheng discloses the system of claim 18, wherein the physical connection comprises a fluid connection or a mechanical linkage (Cheng: ¶0048: The concept of a pipe simulation module, as used herein, includes all types of connecting devices. Pipe simulation modules may include simulations of actual pipes (long or short), valves, junctions/splitters, etc. Examiner notes that Applicant’s Specification identifies at pg. 12 that a “physical connection represented by piping, valves and flanges connect the fluid stream.” Therefore, according to the Applicant’s Specification, Cheng’s pipes provide a physical connection comprises a fluid connection.).

As per Claim 20, Cheng discloses the system of claim 18, wherein the first and/or second components comprise at least one of rotating equipment, a compressor, a pump, a turbine, an engine, an electric motor, or a heat exchanger (Cheng: ¶0048: Element simulation modules simulate plant elements that perform mass flow addition or reduction or that perform mechanical energy addition or reduction other than at the inlet and the outlet thereof, although other plant elements may be modeled by process element simulation modules. Examples of process simulation elements include heat exchangers, boilers, superheaters, tanks, etc.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Patent Application Publication, 2011/0131017, hereinafter referred to as Cheng) in view of Sayyarrodsari et al. (US Patent Application Publication, 2014/0128996, hereinafter referred to as Sayyarrodsari).

As per Claim 2, Cheng discloses the system of claim 1, wherein the first model runs on a first computer system and the second model runs on a second computer system (Cheng: ¶0030: The distributed simulation system includes various distributed simulation modules that may be located in various different computing devices [one or more computer systems]. Each simulation module stores an individual model that is implemented to simulate the operation of an individual plant component or group of components, and the simulation modules communicate directly with one another to implement a simulation of a larger portion of the plant.).

Cheng does not explicitly disclose; however, Sayyarrodsari discloses wherein the first model comprises first proprietary data that is not shared with the second model, wherein the second model comprises second proprietary data that is not shared with the first model (Sayyarrodsari: ¶0056, 0120-0121: In order to secure proprietary information related to a hybrid model, the communication protocol will only communicate the non-proprietary hybrid model objects (not share proprietary data). See ¶0056 where the individual hybrid models are for generation units, boilers, chillers, pumps and fans, and so forth, as well as parametric hybrid models for constraints and objectives.).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to
combine Cheng with Sayyarrodsari’s optimization and security of energy and industrial modeling because the references are analogous/compatible since each is directed toward features for modeling and optimizing energy related industrial components, and because incorporating Sayyarrodsari’s optimization and security of energy and industrial modeling in Cheng would have served Cheng’s pursuit of effectively optimizing communication between adjacent simulation modules (See Cheng, Abstract) and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 recites limitations already rejected by Claim 2; therefore, the same rejection applies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/             Supervisory Patent Examiner, Art Unit 3683